Citation Nr: 0945605	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  07-39 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-
connected hypothyroidism.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to August 
1994.  

This matter is before the Board of Veterans' Appeals (Board) 
from an October 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  

The Veteran and his wife testified at a Board hearing in 
October 2009.  A transcript is of record and has been 
reviewed.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran asserts, in essence, that he has symptomatology 
from service-connected hypothyroidism that warrants a rating 
in excess of the currently assigned 10 percent.  These 
symptoms include dry skin, weight loss, decreased libido, 
memory loss, and depression.  

During the October 2009 Board hearing, the Veteran's 
representative stated that a remand is required because the 
VA examination conducted in July 2008 was inadequate for two 
reasons.  First, a nurse practitioner conducted the 
examination, and a physician did not sign the examination 
report, as required by the M21-1.  Second, the examiner 
concluded that the Veteran's claimed dry skin, weight loss, 
and decreased libido were not associated with hypothyroidism 
without providing a complete rationale for the opinion.  The 
Veteran's representative also believes that the VA 
examination conducted in August 2006 was inadequate because 
the examiner concluded, without a review of the claims 
folder, that the Veteran's hypothyroidism was secondary to 
Graves' disease.  

At the outset, the Board notes that the United States Court 
of Appeals for Veterans Claims (Court) has indicated that VA 
medical examinations need not be conducted by a physician.  
An examination may be conducted by a non-physician healthcare 
professional, such as a nurse practitioner, when the person 
is qualified through education, training, or experience to 
offer a medical diagnosis, statements, or opinions.  See Cox 
v. Nicholson, 20 Vet. App. 563, 569 (2007) (addressing the 
meaning of competent medical evidence in terms of VA's duty 
to assist the Veteran in developing claims); see also 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(a)(1) 
(2009).  

However, the VA Adjudication and Procedure Manual requires 
that all original examination reports must be signed by a 
physician, unless the examination was conducted by a 
psychologist, dentist, audiologist, or optometrist.  M21-1MR, 
Part III, Subpart iv, ch. 3, sec. D.18.1. (2009).  
Examination reports by nurse practitioners are acceptable if 
the reports are reviewed and signed by a physician.  Id.  
There is no indication that the July 2008 VA examination 
report was signed or otherwise reviewed by a physician, and a 
new examination should be conducted for that reason.

Further, the Board finds that the VA examinations conducted 
in August 2006 and July 2008 were inadequate for rating 
purposes.  When VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  In August 2006, the Veteran's claims file was 
not available for review, and the VA examiner did not provide 
a rationale for the conclusions drawn.  In July 2008, the VA 
examiner did not provide a thorough explanation for her 
conclusions.  Neither VA examiner discussed whether the 
Veteran suffered from the symptoms listed in 38 C.F.R. § 
4.119, Diagnostic Code 7903 (2009) which would entitle the 
Veteran to an increased rating.  Accordingly, a new VA 
examination by an endocrinologist is required prior to 
further adjudication.  




Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an 
appropriate medical examination by an 
endocrinologist to assess the severity of 
his service-connected hypothyroidism.  All 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should be 
accomplished.  

Please send the claims file to the 
examiner for review in conjunction with 
the examination.  The examiner is 
requested to review all pertinent records 
associated with the claims file and 
indicate that the claims file was 
reviewed.   

The examiner should specifically comment 
on whether the Veteran suffers from any of 
the following symptoms listed in the 
rating schedule for hypothyroidism: 
fatigability, constipation, mental 
sluggishness, muscular weakness, mental 
disturbance (including dementia, slowing 
of thought, or depression), weight gain, 
cold intolerance, cardiovascular 
involvement, bradycardia (less than 60 
beats per minute), or sleepiness.  See 
38 C.F.R. § 4.119, Diagnostic Code 7903  

The examiner should also discuss whether 
the Veteran's reported dry skin, weight 
loss, decreased libido, memory loss, and 
depression could be related to 
hypothyroidism.  

The examiner is requested to discuss the 
rationale behind any conclusions drawn.  

2.  Thereafter, the Veteran's claim of 
entitlement to a rating in excess of 10 
percent for service-connected 
hypothyroidism should be readjudicated.  
If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided with a supplemental 
statement of the case that contains notice 
of all relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue.  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


